Citation Nr: 9927727	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected residuals of cold injury, frostbite, to the left 
foot, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service 
connected residuals of cold injury, frostbite, to the right 
foot, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for the service 
connected residuals of cold injury, frostbite, to the left 
hand, with Raynaud's symptoms, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for the service 
connected residuals of cold injury, frostbite, to the right 
hand, with Raynaud's symptoms, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1964 top August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, rated 
the veteran's service connected frostbite under the new 
rating schedule for cold injuries and assigned a 10 percent 
disability evaluation for each hand and each foot.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of cold injury 
to the right and left foot are manifested by:  pain; 
numbness; cold sensitivity; dermatophytes on the toenails; 
hyperhidrosis; locally impaired sensation; and color changes 
on cold exposure.

3.  The veteran's service-connected residuals of cold injury 
to the right and left hand are manifested by:  pain; 
numbness; cold sensitivity; hyperhidrosis; locally impaired 
sensation; and, color changes on cold exposure.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for the service connected residuals of cold injury, 
frostbite, to the left foot, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §4.104, Diagnostic Code 
7122 (1998). 

2.  The criteria for a 30 percent rating, and not in excess 
thereof, for the service connected residuals of cold injury, 
frostbite, to the right foot, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §4.104, Diagnostic Code 
7122 (1998). 

3.  The criteria for a 30 percent rating, and not in excess 
thereof, for the service connected residuals of cold injury, 
frostbite, to the right hand, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §4.104, Diagnostic Code 
7122 (1998). 

4.  The criteria for a 30 percent rating, and not in excess 
thereof, for the service connected residuals of cold injury, 
frostbite, to the left hand, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §4.104, Diagnostic Code 
7122 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  His assertion that his 
service connected disabilities have increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
cardiovascular disorders, including cold injuries, was 
changed during the course of the veteran's appeal.  In this 
case, the RO reviewed the veteran's claims under the new 
criteria in January 1998, and it provided the veteran with 
the new criteria in a August 1998 Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of the claims on appeal because due 
process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  In the present case, the Board 
has determined that the current rating schedule is most 
favorable to the veteran.  As such, his service connected 
cold injuries have been rated under the current rating 
schedule.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

Cold injuries such as frostbite, and frozen feet are rated 
under the portion of the VA Schedule for Rating Disabilities 
for rating cardiovascular system.  The VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from service-connected cardiovascular disorders was 
changed twice during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.104, Diagnostic Codes 7122 (1996), with 
62 Fed.Reg. 65207 (Dec. 11, 1997),  and with 63 Fed.Reg. 
37778 (July 14, 1998).  The new regulations became effective 
January 12, 1998.  The second change, 63 Fed.Reg. 37778 (July 
14, 1998), became effective August 13, 1998, and merely adds 
a sentence to provide clarification in a note that follows 
the rating criteria.  The current rating criteria for rating 
the residuals of cold injury is codified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998).  

Under the old regulations the residuals of bilateral frozen 
feet warranted a 10 percent disability rating "with mild 
symptoms, chilblains."  A 30 percent rating contemplated 
persistent moderate swelling, tenderness, or redness.  A 50 
percent rating, the highest rating assignable under this 
code, contemplated loss of toes, or parts, and persistent 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1996).  

Under the current regulations for rating the residuals of 
cold injuries a 10 percent rating is warranted for pain, 
numbness, cold sensitivity, or arthralgia.  A 20 percent 
rating contemplates pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating, the highest rating under this diagnostic code, 
contemplates pain, numbness, cold sensitivity, or arthralgia 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The rating schedule also instructs to "evaluate 
each affected part (hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in accordance with §§ 
4.25 and 4.26."  38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note 2 (1998).  

Also, amputations of fingers or toes, and complications such 
Raynaud's phenomena, scars, or peripheral neuropathy should 
be separately evaluated under other diagnostic codes unless 
they are used to support an evaluation under this diagnostic 
code.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1 
(1998).

The veteran suffered a cold injury to his feet and hands 
during active service.  In December 1997 the most recent VA 
examination of the veteran was conducted.  The veteran 
reported having cold sensation, Raynaud's phenomenon, along 
with hyperhidrosis, paresthesia and numbness.  Physical 
examination revealed no amputations or other tissue loss.  
There was no breakdown or ulceration of frost bite scars 
except for in the interdigital spaces.  There was disturbance 
of nail growth secondary to dermatophytes in the feet, but no 
edema. The veteran's skin was noted to change color, becoming 
ashy white on exposure to cold with the extremities returning 
to their normal color after being warmed.  The hands and feet 
get numb and tingle and burn on exposure to cold.  He wears 
gloves in both summer and winter secondary to perspiration in 
the summer and for protection from cold in the winter.  
Examination of the hands revealed the skin to be dry and 
warm.  The nail beds were pinkish with normal capillary 
refill.  The radial pulses were full and equal bilaterally.  
Examination of the feet revealed them to be warm, dry and 
hairless. There was a split between the great and second toes 
on the right foot.  He has onychomycosis, loss of hair 
growth, and the feet were warm, dry, and hairless. There was 
no edema of the feet, but there were dermatophytes on the 
toenails.  Sensory changes were decreased or dulled in the 
feet and the hands.

In January 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
to symptoms similar to those noted on the VA examination 
report.  The veteran also indicated that he experienced pain 
and burning in the extremities that were affected by the cold 
injury.  

The medical evidence from the December 1997 VA examination 
reveals that the veteran has pain, numbness, and cold 
sensitivity of the feet.  The veteran also has dermatophytes 
on the toenails along with hyperhidrosis, locally impaired 
sensation, and color changes on cold exposure.  The veteran's 
hands exhibit all of the same symptoms with the exception 
that there is no involvement of the fingernails.  This 
symptomatology meets the criteria for a 30 percent rating for 
each affected extremity.  As such the evidence supports 
increased ratings for the veteran's service connected 
frostbite injuries.  The Board notes that the veteran does 
not require separate evaluation under diagnostic code 7117 
for Raynaud's syndrome.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (1998).  The veteran's symptoms of peripheral 
neuropathy, pain, paresthesia, and color change have been 
used to support the maximum 30 percent evaluations under the 
diagnostic code for cold injury.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 1 (1998).



ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the left foot, 
subject to the law and regulations governing the payment of 
monetary awards.  

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the right 
foot, subject to the law and regulations governing the 
payment of monetary awards.

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the left hand, 
subject to the law and regulations governing the payment of 
monetary awards.

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the right 
hand, subject to the law and regulations governing the 
payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

